Case: 13-60380      Document: 00512620196         Page: 1    Date Filed: 05/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60380
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 6, 2014
JU WANG,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 359 450


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Ju Wang, a native and citizen of China, petitions for review of the Board
of Immigration Appeals’ (BIA) dismissal of his appeal of the immigration
judge’s (IJ) denial of his application for asylum. 8 U.S.C. § 1158(a). Wang does
not seek review of the denial of his applications for withholding of removal or
protection under the Convention Against Torture.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60380    Document: 00512620196       Page: 2   Date Filed: 05/06/2014


                                   No. 13-60380

      Although Wang challenges the BIA and IJ’s adverse credibility finding,
he fails to point to evidence in the record that would compel the conclusion that
he was credible. See Dayo v. Holder, 687 F.3d 653, 658 (5th Cir. 2012); United
States v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009). The BIA and the IJ noted
several discrepancies in the evidence, particularly regarding a position Wang
had held at a local cultural center. Wang told an immigration officer that he
was forced to quit his job at the cultural center after writing a paper or book
about the difficult lives of people under Communist Rule, but, at hearings,
Wang claimed that he was forced out of his position after criticizing a specific
government official and project.        Even in a later interview with the
immigration officer, Wang denied that he had lost his job based on that paper,
asserting that he did not begin writing articles until he reached the United
States.   Additionally, Wang testified that he returned to work for the
government after several years and continued in that position for an additional
five years before leaving China.
      Contrary to Wang’s assertions, the BIA and the IJ correctly applied the
standard enunciated in I.N.S. v. Cardoza-Fonseca, 480 U.S. 421 (1987), for
eligibility for asylum based on potential future persecution. Specifically, the
BIA and IJ required Wang to show a well-founded fear of such future
persecution, a standard with a subjective and an objective component. See
Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006).           The substantial
evidence in the record supports the BIA and IJ’s determination that Wang
failed to make the required showing.         See 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1)(B)(i); Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Wang
admitted that he was unsure whether the Chinese government was aware of
his writings. The only evidence that the government was aware of Wang’s
writings and inclined to react to them was Wang’s own testimony that



                                        2
    Case: 13-60380     Document: 00512620196      Page: 3   Date Filed: 05/06/2014


                                  No. 13-60380

government authorities questioned his wife and that a friend informed him
that he had been blacklisted. That evidence, without more, is insufficient to
show an objective fear of persecution even were Wang credible. See Abdel-
Masieh v. U.S. INS, 73 F.3d 579, 583 (5th Cir. 1996). Moreover, Wang’s
parents and three siblings all remained in China free of persecution. Wang
himself had never been arrested, physically harmed, or threatened with
physical harm despite his openly-voiced criticism in the early 1990s. Even
when Wang lost his job in 1993, his wife continued working and they continued
to live in the home provided by her employer. See id.
      Wang further argues that the corroborating evidence in the record
compels the conclusion, despite the adverse credibility finding, that Wang had
a well-founded fear of persecution. As the relevant corroborative evidence,
Wang cites his own writings since arriving in the United States and his
daughter’s testimony.     Wang’s own writings do not demonstrate that the
Chinese government is aware of Wang’s activities or would be inclined to
persecute him even if they were aware. See Chen, 470 F.3d at 1135-36. Wang’s
daughter admitted that she obtained her knowledge of the events in 1993 from
her parents because she was only 7 or 8 years old at the time. Although she
also testified regarding her father’s current political activities, her testimony
similarly does not indicate that the Chinese government is aware of her
father’s activities or that it would be inclined to persecute him if it were aware.
See id. Her testimony thus also fails to compel a conclusion different from that
reached by the BIA. See Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
      Wang’s petition for review is DENIED.




                                        3